Citation Nr: 0308290
Decision Date: 05/01/03	Archive Date: 08/07/03

DOCKET NO.   96-07 919           DATE MAY 01 2003

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUES

1. Entitlement to service connection for pulmonary tuberculosis
(TB).

2. Entitlement to service connection for bronchitis, asthma, and
hypertension, claimed as secondary to tobacco use.

(The issues of entitlement to service connection for a heart
disorder to include as due to smoking and to compensation under the
provisions of 38 U.S.C.A. 1151 for bladder problems, urinary tract
problems, allergies, weak joints, sinus drainage, bone loss or lack
of strength, loss of smell and taste, hearing problems, blurred
vision, hoarseness, change in skin color, thumping/racing heart,
hair loss, poor speech, poor memory, sore neck, occasional numbness
in back, sneezing, and pain from chest to mid back are the subject
of a separate appellate decision.)

REPRESENTATION

Appellant represented by: Peter J. Meadows, Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD 

M. Vavrina, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 13, 1951 to February
8, 1952.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions dated in July 1995 and December 1998
of the Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana. In a July 1995 rating decision, the RO
denied the claim for service connection for pulmonary TB after
finding that new and material evidence had been submitted to reopen
the claim (which had been denied in a final Board decision in April
1983 and again in a final rating decision in June 1984). In a
December 1998 rating decision, the RO denied the veteran's claims
for service connection for bronchitis, asthma, and hypertension..
claimed as secondary to smoking, as not well grounded. In July 1996
and June 1999, the veteran testified at RO hearings. Copies of
these transcripts have been associated with the claims file.

In a March 2000 decision. the Board denied service connection for
pulmonary TB on a de novo basis rather than on the issue of whether
new and material evidence had been submitted to reopen the claim.
In addition, the Board denied service connection for bronchitis.
asthma, and hypertension, secondary to tobacco use in service, as
not well grounded.

- 2 - 

The veteran appealed the Board's decision to the United States
Court of Appeals for Veterans Claims (Court). In February 2001, the
parties filed a Joint Motion for Remand and to Stay Further
Proceedings (Joint Motion). By Order entered in March 2001, the
Court granted this motion, vacated the March 2000 Board decision,
and remanded that case to the Board for readjudication and
disposition consistent with the Joint Motion and the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 14.
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A.  5100, 5102,
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

In a January 2002 decision, the Board determined that new and
material evidence had been submitted and reopened the veteran's
claim for service connection for pulmonary TB, and remanded the
case to the RO for a de novo review and further development of all
issues on appeal. In particular, the RO was to request that the
veteran identify medical providers, secure releases, and obtain
copies of identified treatment records, schedule an examination,
obtain medical opinions, and comply with and consider the impact of
the VCAA. Following development, if the benefits sought remained
denied, supplemental statements of the case were to be issued. The
case now is before the Board for additional appellate
consideration.

Additional issues that have been developed for appellate review are
the issues of entitlement to service connection for a heart
disorder to include as due to smoking and to compensation under the
provisions of 38 U.S.C.A. 1151 for bladder problems, urinary tract
problems, allergies, weak joints, sinus drainage, bone loss or lack
of strength. loss of smell and taste. hearing problems, blurred
vision, hoarseness, change in skin color, thumping/racing heart,
hair loss, poor speech, poor memory, sore neck, occasional numbness
in back, sneezing, and pain from the chest to mid back. The veteran
had a different representative in these appeals, the American
Legion. Accordingly, these issues will be addressed by a separate
Board decision.

- 3 -

REMAND

Upon review of the evidentiary record, the Board notes that in
compliance with the Joint Motion and January 2002 Board remand, the
RO complied with notice requirements of the VCAA in a letter sent
to the veteran in February 2002. In that letter, the RO also asked
the veteran to furnish the names and addresses of all health care
providers who had treated him for pulmonary TB, nicotine
dependence, bronchitis, asthma and hypertension and to sign
authorizations for release of such information. In a response dated
February 14, 2002, the veteran's attorney indicated that, other
than the September 2001 statement of William E. Jones, M.D., the
veteran had no further medical evidence to submit on his claims for
service connection for pulmonary TB and for bronchitis, asthma and
hypertension resulting from tobacco use in service. In that letter,
the attorney stated that the veteran waived further evidentiary
development and requested that a decision be made based on the
evidence of record. In a response dated February 25, 2002 to the
same RO letter, the veteran also indicated that he had nothing
further to submit and to go ahead and process his claims as soon as
possible; however, if an examination was deemed necessary on any of
the remanded issues, the veteran stated that he was willing to
report for such examination.

The January 2002 Board remand also specifically instructed the RO
to schedule the veteran for a comprehensive pulmonary examination
to ascertain the history of the veteran's pulmonary tuberculosis
and the nature of his disease and to obtain the veteran's history
of nicotine use. After reviewing the claims file and examining the
veteran, the examiner was to offer medical opinions as to whether
it is at least as likely as not that the veteran's pulmonary TB
existed prior to service and, if it did, whether it is at least as
likely as not that the pulmonary TB was aggravated during the
veteran's period of service. Moreover, the examiner was to examine
the veteran for bronchitis, asthma, or other pulmonary disorders,
and also note whether the veteran currently has hypertension.
Thereafter, the examiner was to offer a medical opinion as to
whether it is at least as likely as not that the veteran developed
nicotine dependence during service, and whether such dependence or
nicotine use during service resulted in any current bronchitis,
asthma, or hypertension disorders.

- 4 -

The Board's remand advised the veteran that failure to cooperate by
reporting for examination might adversely affect his claim. See 38
C.F.R. 3.655 (2002). Because of the veteran's attorney's February
2002 correspondence, it appears that the veteran has not been
scheduled for a VA pulmonary examination and no VA medical opinions
have been sought even though the veteran indicated that he would
report for any examination deemed necessary.

Moreover, although the RO complied with the notice provisions of
the VCAA, it does not appear that the RO has complied with the duty
to assist provisions of the VCAA with respect to the veteran's
claims for service connection. 38 U.S.C.A. 5103, 5103A (West Supp.
2002). The VCAA provides a broader VA obligation to obtain relevant
records and advise a claimant of the status of those efforts where
such a procedure is necessary to make a decision on a claim. In
this regard, the Board notes that a review of the record indicates
VA received notice in August 1995 that the veteran was awarded
Social Security Administration (SSA) disability benefits. The
claims file does not reflect an attempt by the RO to secure a copy
of the SSA's decision granting benefits. Moreover, the Board notes
that, in a statement dated April 19, 2002, the veteran revealed
that he had recently been seen at the Indianapolis VA Medical
Center (VAMC) and bad a March 2002 X-ray and an April 2002 computed
tomography (CT) scan done, which he believed were relevant to his
pulmonary TB claim. He also stated that he was scheduled to discuss
the results on April 29, 2002 and asked that these additional
records be obtained. The last VA treatment records are dated
February 2001. The veteran also has indicated on numerous occasions
that VA has treated him for various disorders since service
discharge; however, except for VA hospital reports dated in 1952,
1961, 1967, 1968, 1969, and 1978, a March 1979 chest X-ray report
and outpatient treatment records for the period from March 1999 to
February 2001, there are no other VA records associated with the
record. The record also indicates that the veteran has received
treatment at the Wishard Memorial Hospital and Methodist Hospital
of Indianapolis. Without obtaining and reviewing SSA and VA
records, the Board cannot be sure that such records might not aid
in the establishment of entitlement to service connection. See 38
U.S.C. 5103A(c); see also Hayes v. Brown, 9 Vet. App. 67, 74
(1996); Ivey v. Derwinski, 2 Vet. App. 320 (1992).

- 5 - 

On remand, the RO should request the SSA's decision granting
benefits, including all available supporting medical evidence. The
RO should attempt to obtain any VA treatment records not already
associated with the record for the period from service discharge to
the present and to obtain the records from the private hospitals
identified above after obtaining signed releases from the veteran.
Following the above development, the RO should schedule the veteran
for an examination to obtain the opinions sought in the Board's
January 2002 decision. The Board emphasizes that the duty to assist
is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190(1991).

Finally, the RO failed to readjudicate and issue a supplemental
statement of the case relating to the claims on appeal as
instructed in the Board's remand. In this regard, the Board notes
that VA regulations were recently amended pertaining to service
connection by presumption of aggravation of a chronic preexisting
disease to conform to the plain language of the statute and the
conclusions of the United States Court of Appeals for the Federal
Circuit in Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000). See 67
Fed. Reg. 67,792-93 (Nov. 7, 2002) (to be codified at 38 CFR
3.307(a), (c), (d), and 3.309(a)). The revised regulations reflect
a statutory presumption that a chronic disease that preexisted the
veteran's entry into military service but was first manifest to a
10-percent degree of disability within a specified period after
service was aggravated by the veteran's military service.

The Court has held that a remand by the Board confers on the
veteran or other claimant, as a matter of law, the right to
compliance with the remand order. Stegall v. West, 11 Vet. App.
268, 271 (1998). Therefore, under the holding in Stegall, this case
must be remanded again to ensure full compliance with the Board's
January 2002 remand and the provisions of the VCAA.

Accordingly, further appellate consideration will be deferred and
the case is REMANDED to the RO for the following development:

1. The RO should contact the veteran and secure the necessary
releases for inpatient and outpatient medical records from the
Wishard Memorial Hospital and Methodist Hospital of Indianapolis
for treatment for

- 6 -

pulmonary tuberculosis, nicotine dependence, bronchitis, asthma,
and/or hypertension and obtain any records not already associated
with the claims file. In addition, the RO should obtain VA
inpatient and outpatient medical records pertaining to treatment
for pulmonary tuberculosis, nicotine dependence, bronchitis,
asthma, and hypertension for the period from April 1952 to the
present that are not already associated with the claims file. All
records obtained should be added to the claims file. The RO should
document its efforts in this regard in the claims file, as well as
all responses received. If the veteran's treatment records cannot
be located, the RO should so note.

2. The RO should also obtain and associate with the claims file
copies of any written decision concerning the veteran's claim for
disability benefits from the Social Security Administration and
copies of any medical records utilized in reaching that decision.

3. The RO should review the entire file and ensure for both issues
on appeal that all notification and development necessary to comply
with 38 U.S.C.A. 5103A (West Supp. 2002) and 38 C.F.R. 3.159 (Duty
to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001)) is fully satisfied.

4. Following completion of the above development, the RO should
schedule the veteran for a VA pulmonology examination by a
specialist to obtain a history of the veteran's pulmonary
tuberculosis to ascertain the onset, etiology and nature of such
disorder. The examiner also should obtain the veteran's history of
nicotine use. The veteran must be informed in writing of the
potential

- 7 -

consequences of his failure to appear for and cooperate with any
scheduled examination. All tests and studies deemed necessary
should be accomplished. The claims file with the newly associated
records and a copy of this remand and the January 2002 Board
decision must be made available to, and be reviewed by, the
examiner prior to the examination. In particular, the examiner
should review the veteran's service medical records. The examiner
is requested to offer a medical opinion as to whether it is at
least as likely as not (50 percent or more probability) that the
veteran's pulmonary tuberculosis existed prior to service. If the
examiner finds that it did, another medical opinion is requested as
to whether it is at least as likely as not (50 percent or more
probability) that the pulmonary tuberculosis was aggravated during
the veteran's period of service. In addition, the examiner is
requested to examine the veteran for bronchitis, asthma, or other
pulmonary disorders, and also note whether the veteran currently
has hypertension. Then, the examiner is requested to provide a
medical opinion as to whether it is at least as likely as not (50
percent or more probability) that the veteran developed nicotine
dependence during service, and whether such dependence or nicotine
use during service has resulted in any current bronchitis, asthma,
or hypertension disorders. A complete rationale should be provided
for any opinion given. If any requested medical opinion cannot be
given, the examiner should state the reason why.

5. After the development requested above has been completed to the
extent possible, as well as any other development deemed necessary,
the RO should review the record and readjudicate the issues on
appeal on the

- 8 -

merits. If any benefit sought, for which a timely notice of
disagreement was filed, is not granted to the veteran's
satisfaction, the RO should provide the appellant and his attorney
with a supplemental statement of the case (SSOC). The SSOC must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issues currently on
appeal. The requisite period of time for a response should be
afforded. Thereafter, the case should be returned to the Board for
final appellate review, if in order.

By this remand, the Board intimates no opinion as to the ultimate
outcome of this case. No action is required of the veteran until
notified by the RO; however, the veteran is advised that failure to
cooperate by reporting for an examination may adversely affect the
outcome. 38 C.F.R. 3.655 (2002). The appellant and his attorney
have the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the RO. Kutscherousky
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2002)
(Historical and Statutory Notes). In addition. VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 9 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

A. BRYANT 

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b)(2002).

 - 10 -



